DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-229233, filed on 12/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/27/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US 2016/0066319 A1, hereinafter Sakata) in view of Sheriff et al. (US 2014/0003263 A1, hereinafter Sheriff).

Regarding claim 1:
Sakata teaches a wireless communication device (see, Sakata: Fig. 1, wireless communication apparatus 1 and Figs. 7 and 8, wireless communicator 12) comprising: a memory (see, Sakata: Fig. 8, Main Storage 105); and one or more hardware processors (see, Sakata: Fig. 8, CPU 101) coupled to the memory and configured to function as: 
a communication control unit (see, Sakata: Fig. 7, Transceiver 13) that transmits and receives data to and from a first wireless communication device (see, Sakata: para. [0048-0049], the transceiver 13 extracts reception information from the received wireless signal and transmits transmission information to wirelessly communicate with another wireless node.); and 
a determination unit (see, Sakata: Fig. 7, Transmission Destination Node Determiner 17) that calculates transmission and reception information based on a transmission and reception result of the data, and variation of received signal intensity of the data (see, Sakata: para. [0053], “The transmission destination node determiner 17 determines a transmission destination node of transmission information, based on reception information received by the transceiver 13.”). 
Sakata does not explicitly teach wherein a determination unit that calculates transmission and reception information based on a transmission and reception result of the data, and variation of received signal intensity of the data, and that determines whether to maintain connection to the first wireless device based on the transmission and reception information and the variation, wherein the communication control unit controls communication according to a determination result of the determination unit.
In the same field of endeavor, Sheriff teaches wherein a determination unit that calculates transmission and reception information based on a transmission and reception result of the data, and variation of received signal intensity of the data, and that determines whether to maintain connection to the first wireless device based on the transmission and reception information and the variation (see, Sheriff: para. [0086], “The metric determination unit 518 can be used by the computing device 500 to determine one or more metrics to be used for generating and/or updating access point profiles, and for determining whether and when to switch away from an access point to a different access point.” Para. [0004-0006] teach various metrics such as packet loss rates, RSSI, GPS, etc. for making a destination node switching decision by the device), wherein the communication control unit controls communication according to a determination result of the determination unit (see, Sheriff: para. [0087], “The wireless connection manager 519 can be used by the computing device 500 to switch from one access point to a different access point” and the wireless transceiver 504 controls communication according to a determination result.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata to include the teachings of Sheriff in order to implement measurement-based network selection (see, Sheriff: para. [0004-0006]). 

Regarding claim 16:
	Sakata teaches a wireless communication system (see, Sakata: Fig. 1) comprising: an aggregation device that aggregates data (see, Sakata: Fig. 1, collection apparatus 2), and a plurality of wireless communication devices (see, Sakata: Fig. 1, wireless communication apparatuses 1), wherein the aggregation device and the wireless communication devices are connected to a network (see, Sakata: para. [0027], “In this wireless communication system, the wireless communication apparatuses 1 disposed in a predetermined area and the collection apparatus 2 can wirelessly communicate with each other.”).
Sakata in view of Sheriff further teaches wherein each of the wireless communication devices includes: a communication control unit that transmits and receives data to and from a first wireless communication device; and a determination unit that calculates transmission and reception information based on a transmission and reception result of the data, and variation of received signal intensity of the data, and that determines whether to maintain connection as discussed in claim 1 above for each and every single limitations of the wireless communication device. As such, claim 16 is rejected under similar rationale to claim 1.

Regarding claim 17:
Claim 17 is directed towards a method that follows the same steps described in claim 1. As such, claim 17 is rejected under similar rationale to claim 1.

Regarding claim 18:
	Claim 18 recites a computer program product (see, Sheriff: para. [0013]), which corresponds to a system of claim 1 and contains no additional limitations. Therefore, claim 18 is rejected by applying the same rationale used to reject claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Sheriff further in view of Yamauchi (US 2018/0098362 A1, hereinafter Yamauchi).

Regarding claim 12: 
Sakata in view of Sheriff teaches all limitations in claim 1.
	Sakata in view of Sheriff does not explicitly teach wherein the transmission and reception information includes at least one of a number of times the data is received, a reception success rate of the data, a reception amount of the data, a number of times the data is transmitted, a transmission success rate of the data, a transmission amount of the data, and throughput of connection to the first wireless communication device.
In the same field of endeavor, Yamauchi teaches wherein the transmission and reception information includes at least one of a number of times the data is received, a reception success rate of the data, a reception amount of the data, a number of times the data is transmitted, a transmission success rate of the data, a transmission amount of the data, and throughput of connection to the first wireless communication device (see, Yamauchi: para. [0102], “the aperiodic data amount calculation unit 208 calculates the aperiodic data amount ratio based on the number of times that the aperiodic data have actually been sent and received per unit time or the total amount of aperiodic data that has actually been sent and received per unit time. Alternatively, the parameter management unit 203 may store, in advance as a parameter, one or both of the number of times that the aperiodic data are sent and received per unit time and the total amount of aperiodic data that is sent and received per unit time, and the aperiodic data amount calculation unit 208 may calculate the aperiodic data amount ratio based on the number of times that the aperiodic data are sent and received per unit time or the total amount of aperiodic data that is sent and received per unit time, which is stored in advance in the parameter management unit 203 as the parameter.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata in combination with Sheriff to include the teachings of Yamauchi in order to achieve an effect of suppressing traffic congestion in the wireless network due to transmission and reception of the aperiodic data, and suppressing deterioration in the quality of transmission and reception of the periodic data (see, Yamauch: para. [0103]). 

Allowable Subject Matter
Claims 2-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471